DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 10, 16-18, and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a method of fabricating a composite structure, comprising: laying up a dry fiber preform having dry fiber layers; stitching the dry fiber layers together with thermoplastic threads into a stitched stack of dry fiber layers having varying fiber orientations, infusing the stack of dry fiber layers with a polymer resin; thermally curing the stitched stack of dry fiber layers; melting the thermoplastic threads after resin infusion is commenced to produce a matrix resin, wherein melting the thermoplastic threads takes place during thermal curing of the stitched stack of dry fiber layers, wherein the thermoplastic thread beings to melt and dissolve into the polymer resin only after a viscosity of the polymer resin begins to increase as the polymer resin begins to harden during an initial stage of curing; and wherein a vacuum is used to debulk the layers together without movement while the stitches melt into the resin and the structure cures and consolidates; and subjecting the stack of dry fiber layers, the polymer resin, and the thermoplastic threads with pressure causing the thermoplastic threads and the resin to mix together as claimed in claim 10.

	Also, the closest prior art of the record (PORTELLI et al.; US 5,368,922; as previously cited) disclose a thermosettable resin composition having a viscosity that decrease during processing temperatures and increases as the temperature is raised to curing temperature is provided.  The composition comprises thermosettable resins and thermoplastic particles that are insoluable in the thermosettable resins at processing temperature but soluble in the thermosettable resins at curing temperatures (abstract); wherein the thermoplastic begins to dissolve at the dissolution temperature, Td, and at this temperature, the viscosity increases, due to the dissolving thermoplastic particles (column 12, lines 1-9; figure 2; curve D, point I to point II).
However, it fails to disclose the method wherein melting the thermoplastic thread occurs AFTER the viscosity of the polymer resin begins to increase as claimed.
In other words, the reference PORTELLI disclose that the dissolution of the thermoplastic particles causes the increase in viscosity at point I and the viscosity of the thermosetting resin begins to increase at the cure temperature at point III, after the thermoplastic particles have melted. Thus, the thermoplastic particles cannot possibly melt after the viscosity of the matrix resin begins to increase as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jaeyun Lee/
Patent Examiner, Art Unit 1746           
                                                                                                                                                                                             
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746